Citation Nr: 9906900	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for loss of a 
kidney.  



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the RO, which 
granted service connection for a left nephrectomy and 
assigned a 30 percent evaluation effective on November 30, 
1995.  

In statements dated in April and May 1998, the veteran argued 
that the effective date should have been earlier.  The RO 
interpreted these arguments as claiming that the October 1997 
decision was clearly and unmistakably erroneous and, in June 
1998, denied a claim of clear and unmistakable error, which 
the veteran appealed.  The Board interprets the veteran's 
statements as a Notice of Disagreement regarding the 
effective date assigned by the RO; thus, the issue has been 
restated as reflected on the preceding page.  



REMAND

In February 1999, the RO notified the Board that he would be 
unable to attend a scheduled March 1999 hearing at the Board 
in Washington, D.C.  He requested that he be afforded a 
hearing before a Member of the Board sitting at the RO.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Member of the Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required by the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 3 -


